                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      EDCV 14-730-JGB (KKx)                                 Date: April 16, 2019
 Title: Xerox Corporation v. K. S. Printing



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                             Not Reported
                Deputy Clerk                                          Court Reporter


     Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                None Present                                           None Present

Proceedings:      (In Chambers) Order Denying Without Prejudice Application for
                  Appearance and Examination of Third Party Re: Enforcement of Judgment
                  [Dkt. 59]

       On February 2, 2018, judgment was entered in favor of Xerox Corporation (“Judgment
Creditor”) and against K.S. Printing (“Judgment Debtor”). Dkt. 38.

        On April 11, 2019, Judgment Creditor filed an Application for Appearance and Examination
of Third Party Re: Enforcement of Judgment (“Application”). ECF Docket No. (“Dkt.”) 59.
Counsel for Judgment Creditor, Robert V. McKendrick, filed a declaration in support of the
Application under California Code of Civil Procedure section 708.120. Dkt. 59-1, Declaration of
Robert V. McKendrick (“McKendrick Decl.”). Mr. McKendrick states he believes Ralph Azar is the
Secretary and Chief Financial Officer of Judgment Debtor and “has possession and control of books
and records relative to” Judgment Debtor. Id. at ¶ 3. Therefore, Judgment Creditor seeks to require
Mr. Azar to appear and furnish information to aid in enforcement of the money judgment against
Judgment Debtor. Id. at ¶ 4.

        California Code of Civil Procedure section 708.120 provides a means for judgment creditors
to obtain a court order to examine a “third person [who] has possession or control of property in
which the judgment debtor has an interest or is indebted to the judgment debtor in an amount
exceeding two hundred fifty dollars ($250).” Cal. Civ. Proc. Code § 708.120(a).

        Here, Mr. McKendrick’s declaration is insufficient to establish Mr. Azar has possession or
control of property in which Judgment Debtor has “an interest” as required under California Code



 Page 1 of 2                         CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk __
of Civil Procedure section 708.120. 1 Hence, Judgment Creditor’s Application is DENIED without
prejudice.

        IT IS SO ORDERED.




        While not entirely clear, it appears Plaintiff may have intended to seek an examination of Mr.
        1

Azar pursuant to California Code of Civil Procedure section 708.130.

 Page 2 of 2                       CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk __
